Citation Nr: 1510503	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  05-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an compensable initial evaluation and, for the period beginning January 7, 2011, an evaluation in excess of 30 percent disabling, for migraine headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Montgomery, Alabama.  

In February 2010 the Veteran testified at a hearing before Acting Veterans Law Judge T. L. Douglas.  The transcript of this hearing is associated with the claims file.

In June 2010 the claim was remanded for additional development.

In an August 2011 rating decision the RO increased the rating of the Veteran's migraine headaches to 30 percent disabling, effective January 7, 2011.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

Thereafter, in October 2014 the Veteran testified at a hearing before Veterans Law Judge Michael Martin.  The transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  Arneson, 24 Vet. App. at 386.  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id. 

In the present case, the Board sent a letter to the Veteran in November 2014 and informed him that he had the option of having an additional hearing before a third Veterans Law Judge with regard to the issue of entitlement to a higher evaluation for migraine headaches.  In December 2014, the Veteran responded indicating that he desired to appear at a third hearing at his local RO before a third Veterans Law Judge.  As such, the Board must remand the claim for the Veteran to be afforded a hearing pursuant to Arneson.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a third Veterans Law Judge at the Veteran's local RO in accordance with applicable procedures, with appropriate notification to the Veteran and his representative.  A copy of the letter notice of the time and place of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




